Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 01/27/2022 has been entered. Claims 1 – 2 remain pending. Claims 3 – 5 is newly added. The newly added claims and amendments to claims 1 and 2, find support in at least [0013, 0061] of as published US2021/0040988
Applicant’s amendments have overcome the previous rejection under 112(b). The rejection is withdrawn. 
Applicant’s amendments have overcome the previous rejection under 103 in view Yasui (GB2492673A)

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Banchelli (GB2529382, as cited in the previous action of 12/08/21) in view of Kamiya (JPH05117790, as cited in the previous action of 12/08/21)

Regarding claims 1 – 3, Banchelli teaches tin – based overlay (interpreted as the coating) for a plain bearing for a plain bearing (interpreted as the sliding member with a base layer, and wherein the sliding member is a sliding bearing, meeting claim 2) [Abstract]. Banchelli teaches that the tin-based layer(s) can be a tin – copper alloys [page 5, paragraph 2] (meeting the interpretation of a first metal and second metal, wherein the second metal is capable of forming an intermetallic compound with the first metal) (meeting the claimed limitation of claim 3).
Banchelli does not teach an amount of carbon

Kamiya teaches an overlay for a plain bearing [title] wherein the overlay may be composed of a Sn alloy [0014], and wherein the overlay can be composed of different metal in the soft alloy, including copper (Cu) [0015]. Kamiya further teaches that the overlay contains 0.02 – 0.5 wt% carbon (C) [0014], which overlaps with the claimed range. Kamiya teaches that the inclusion of carbon helps slow the diffusion of Sn in the overlay [0018], which leads to an increased performance in the corrosion resistance and seizure resistance [0037, 0038]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the overlay made of a tin – copper alloy in Banchelli and added 0.02 – 0.5 wt% of carbon to the overlay, as taught by Kamiya. As disclosed in Kamiya, the addition of carbon in the range disclosed slows the diffusion of Sn which leads to increased corrosion resistance and seizure resistance. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 4 – 5, Banchelli in view of Kamiya teaches the invention as applied above in claims 1 and 3. Kamiya teaches that the carbon is added in a range of 0.02 – 0.5 wt% in order to improve corrosion resistance and seizure resistance [0018, 0037, 0038], which overlaps with the claimed range.
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Response to Arguments
Applicant's amendments, and arguments thereto, filed 01/27/2022, have been fully considered and are persuasive. The examiner agrees that Yasui (GB2492673A) requires bismuth to be present, in addition to copper and tin, which does not meets the claimed limitation that the coating layer consists of a first metal and a second metal. 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735